Civil action to recover damages allegedly resulting from the negligence of the defendant. *Page 163 
While he was an invitee in defendant's place of business, plaintiff's overcoat caught fire and was rendered useless. The stove in the building was red hot. Apparently the overcoat caught fire as plaintiff passed by the stove on his way from the men's room. The condition of the stove was apparent to anyone who chose to look.
The court, at the conclusion of the plaintiff's evidence in chief, entered judgment as in case of nonsuit and plaintiff appealed.
We concur in the conclusion of the court below that the testimony offered fails to show actionable negligence on the part of the defendant such as would require submission of issues to a jury. Therefore, the judgment entered is
Affirmed.